IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-1552-07



                              DAVID MALDONADO, Appellee

                                                 v.

                                   THE STATE OF TEXAS

          ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE THIRTEENTH COURT OF APPEALS
                           NUECES COUNTY

               J OHNSON, J., filed a concurring opinion.

                                         OPINION

       Because nothing in the Sixth Amendment prevents a represented defendant from voluntarily

incriminating himself, I concur in the judgment of the Court. Represented defendants can, and often

do, choose to give statements to law enforcement officers despite the advice of an attorney to remain

silent. However, the opinion of the Court should not be taken as a license for the state, in whatever

guise, to willfully remain ignorant of whether a defendant has counsel. The better practice would

be for the law enforcement officer who desires to interview a suspect who is in custody to make at

least a minimal inquiry as to whether the jailed suspect is represented by counsel. This could be
                                                                                                   2

accomplished by contacting the agency that tracks court appointments to see if the suspect has court-

appointed counsel and checking jail records for information on retained representation.



Filed: June 4, 2008
Publish